Citation Nr: 1234506	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-23 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Muskogee, Oklahoma, Regional Office (RO).

Although not construed as a notice of disagreement (NOD) with the August 2008 determination, denying entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU), the Veteran's May 2009 statement and May 2009 VA Income-Net Worth and Employment Statement (VA Form 21-527) were received prior to the expiration of the applicable appellate period.  Moreover, the aforementioned evidence was new and competent evidence related to the Veteran's employability.  Courts have also held that new evidence related to unemployability that is received prior to the expiration of the relevant appellate period is material on its face.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  As such, the Board finds that relevant new and material evidence (i.e., the Veteran's respective May 2009 statement and VA Form 21-527 were received and of record within one year of the August 2008 determination, precluding the determination from becoming final.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.156(b) (2011); Bond, 659 F.3d at 1367 (holding, "VA must assess any evidence submitted during the relevant period and make a determination as to whether it constitutes new and material evidence relating to the old claim."); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  However, the RO has not readjudicated the claim as required by 38 C.F.R. § 3.156(b) (2011) and the Board, having no jurisdiction over the claim at this time, must refer the matter to the RO for appropriate readjudication.  


FINDING OF FACT

The evidence shows that the Veteran's claimed in-service personal assault and relates it to a current diagnosis of PTSD with associated paranoid thinking and depression.  


CONCLUSION OF LAW

PTSD with associated paranoid thinking and depression was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the service connection claim and as this represents a complete grant of the benefits sought on appeal, a discussion of VA's duty to notify and assist is unnecessary.  

The Veteran presently seeks service connection for an acquired psychiatric disorder, maintaining that his current psychiatric symptoms are related to an in-service personal assault, had their onset in service and persisted since separation.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

When the claimed PTSD stressor is an in-service personal assault (e.g., physical or sexual assault), evidence from sources other than the Veteran's service records may corroborate the in-service stressor/incident.  See 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members or clergy.  Id.  

Additionally, in the context of a PTSD claims based on personal assault, the United States Court of Appeals for the Federal Circuit (Federal Circuit) distinguished the holding in Moreau v. Brown, 9 Vet. App. 389 (1996), and held "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011); see also Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  Thus, courts has made plain that, in the context of a PTSD service connection claim based on in-service personal assault, a favorable medical evidence diagnosing PTSD based on the Veteran's account of in-service assault must be weighed against all other evidence of record when determining whether ca claimed in-service personal assault has been corroborated.  See Menegassi, 638 F.3d at 1382 n.1.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As indicted above, the Veteran serviced on active duty from July 1967 to September 1968.  The Veteran provides a competent and credible account of psychiatric symptomatology, including in-service onset, harassment and personal assault.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He has provided a generally consistent account of being harassed and threatened, including threats of initiating Court Martial proceedings, on multiple occasions by a sergeant, in approximately June or July of 1968, while at Sheppard Air Force Base, in Wichita Falls, Texas.  See Statement in Support of Claim (VA Form 21-0781), Jan. 11, 2008.  The Veteran also extensively detailed being sexually assaulted by the aforementioned sergeant, while performing his duties as a cook.  Id.  The Veteran further indicates that following this assault he was fearful of telling anyone and attempted to self-medicate his psychiatric symptoms (e.g., alcohol, prescription medications, and illegal substances).  Significantly, the Veteran's Form DD-214 confirms his military occupational specialty as a food service helper.  Further, service department records corroborate his assignment to Lackland Air Force Base from July 28, 1967, to October 25, 1967, and document personnel/performance related difficulties.  A December 1967 service treatment record also documents the Veteran's diagnosis of anxiety, and post-service medical records support his account of substance abuse treatment, tending to support his account of attempts to self-medicate psychiatric symptoms.  In addition, there are several lay statements that were submitted that corroborate the Veteran's account, including a report that the Veteran discussed the in-service assault shortly after his discharge from active duty.  Considering the evidence as a whole, the Board finds the Veteran's account as to these matters, competent, credible and highly probative.  See Buchanan, supra; see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to).  

Presently, the only medical opinions pertinent to the question at hand weigh in favor of the Veteran's claim.  A June 2008 VA examination report reflects the Veteran's diagnosis of PTSD with associated paranoid thinking and the examiner's opinion that diagnosis is related to an in-service sexual assault that in fact occurred.  A December 2008 statement of a Vet Center mental health care professional also provides an opinion corroborating the occurrence of the claimed in-service sexual assault, which is related to the Veteran's diagnosis of PTSD with depressive symptoms.  Importantly, both medical opinions reflect consideration, and analysis, of relevant medical evidence, current examination findings and the Veteran's account of symptomatology and in-service stressors to support the respective opinions, making them highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  These records are also generally consistent with the other medical evidence of record, documenting the Veteran's psychiatric care and treatment.  As there is no competent medical evidence contrary to these highly probative medical statements and opinions, the Board finds the claimed in-service sexual assault has been confirmed and sufficiently related to the Veteran's current diagnosis of PTSD with associated paranoid thinking and depression.  See Menegassi, supra.

The Board recognizes that there is medical evidence reflecting the Veteran's diagnosis with a personality disorder(s) in service; however, personality disorders are considered congenital defects and are not diseases for VA purposes.  Therefore, the adjudication and consideration of the merits of the Veteran's claim need not address any theory of entitlement based on a personality disorder, as this is precluded by relevant VA regulation.  38 C.F.R. §§ 4.9, 4.127. 

In sum, the Veteran has provides a competent and credible account of psychiatric symptomatology and in-service sexual assault.  The competent medical evidence of record sufficiently corroborates his account of in-service personal assault and relates currently diagnosed PTSD with associated paranoid thinking and depression to the in-service event.  Thus, the Board finds that the evidence sufficiently satisfies the criteria to establish service connection for PTSD with associated paranoid thinking and depression, and the Veteran's claim is granted.  


ORDER

Service connection for PTSD with associated paranoid thinking and depression is granted.  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


